DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
	This action is in reply to the claims filed on 22 July 2022.
	Claim 1 was previously canceled. 
	Claims 2-21 are pending and have been allowed. 




Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee. 
	The application has been amended as follows: 
In the title: 
A SYSTEM[[S]] AND METHOD[[S]] FOR INTEGRATED RETAIL AND ECOMMERCE SHOPPING PLATFORM 


Reasons for Allowance
Eligibility Considerations:
	As stated in the Office Action mailed on 26 April 2022, the claims recite eligible subject matter under 35 U.S.C. 101. Specifically, the claims recite additional elements that integrate the abstract idea into a practical application. The claims recite features of a transport system including a robotic device, a proximity sensing mechanism that is configured to determine location data associated with a recipient (i.e., customer), and a network server in operational communication with the transport system and the proximity sensing mechanism that is configured to receive information associated with selected products that were selected by the customer and generate picking instructions in accordance with the selected products. Further, the robotic device is configured to receive the picking instructions from the network server and transport the selected products from the storage area to at least one delivery location. The combination of these features provide an improvement to the technology of fulling an order received from a customer. Therefore, the claims recite eligible subject matter because the additional elements, in combination with each other, integrate the abstract idea into a practical application. 

Prior art: 
	As stated in the Office Action mailed on 26 April 2022, upon review of the evidence at hand, it is concluded that the totality of the evidence in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the Applicant’s invention.  In regards to independent claim 2, the allowable features are as follows: 
a transport system including a robotic device; 
a proximity sensing mechanism, the proximity sensing mechanism configured to determine location data associated with the intended recipient; and
a network server in operational communication with the transport system and the proximity sensing mechanism, the network server configured to receive information associated with selected products that were selected by the customer and generate picking instructions in accordance with the selected products in response to data from a client device associated with the customer; 
wherein the robotic device is configured to receive the picking instructions from the network server and to transport the selected products from the primary product storage area to the at least one delivery location, wherefrom the selected products will be provided or delivered to the customer or the intended recipient..
The most apposite prior art of record includes Su, X (PGP US 2002/0026380 A1), in view of Gordon, S. et al. (PGP No. US 2006/0149640 A1), Ricci, C, et al. (Pat. No. US 8,527,373 B1) and Rivalto, M., et al. (PGP 2018/0276602 A1) teach a system for product order fulfillment.  
Su discloses the features of a primary product storage area adapted to store a plurality of products offered for sale by a plurality of sellers of goods (Su, see: paragraph [0039], paragraph [0040] and paragraph [0064]); a plurality of showrooms operated respectively by the plurality of sellers of goods (Su, see: [0039], and paragraph [0040]); at least one delivery location (Su, see: paragraph [0048]); a transport system (Su, see: paragraph [0040] “a Local Delivery System (LDS) 40”); and see: paragraph [0048]); and a network server (Su, see: paragraph [0040], and paragraph [0095]).  
The Examiner then relied on the reference of Gordon to teach the feature of each of the showrooms adapted to display at least a subset of the products (Gordon, see: paragraph [0076]).  Further, the Examiner relied upon the reference of Ricci to teach products stored in the primary product storage area (Ricci, see: Col. 4, ll. 11-14, and see: Colo. 4 ll. 35-37, and see: Col. 4 ll. 50-52) and Rivalto to teach the feature of a robotic device (Rivalto, see: paragraph [0023]). 
The Examiner emphasizes the claims as a whole and herby asserts the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  Moreover, the combination of features of a transport system including a robotic device, a proximity sensing mechanism, the proximity sensing mechanism configured to determine location data associated with the intended recipient,  and a network server in operational communication with the transport system and the proximity sensing mechanism, the network server configured to receive information associated with selected products that were selected by the customer and generate picking instructions in accordance with the selected products in response to data from a client device associated with the customer, and wherein the robotic device is configured to receive the picking instructions from the network server and to transport the selected products from the primary product storage area to the at least one delivery location, wherefrom the selected products will be provided or delivered to the customer or the intended recipient, as claimed would not have been obvious to one of ordinary skill in the art because any combination of evidence at hand to reach the combination of features as claimed would require substantial reconstruction of the Applicant’s claimed invention relying on improper hindsight bias and resulting in an appropriate combination.  
	It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.  









Examiner’s Comment 
The Examiner notes the non-patent literature document titled Kiva Systems Announces Availability of Breakthrough Mobile Fulfillment System; Staples to Deploy Kiva System in Chambersburg Delivery Facility, cited on PTO 892 as Reference U and hereinafter referred to as Kiva, describes an approach to the handling of products for order fulfillment in fulfillment facilities by providing robots to deliver the shelving pods to the operator.  Although describing such features, Kiva does not disclose the allowable features of the claims, as mentioned above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625